Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the June 18, 2014, Amendment No. 1 to the Registration Statement on FormS-3 (Registration No. 333-194309) and the Registration Statements on Form S-8 (Registration Statements Nos. 333-134240, 333-134241, 333-134276, 333-134301, 333-134356, 333-138629, 333-186253 and 333-186254) of Simmons First National Corporation (Company) of our reports dated March 16, 2015, on our audits of the consolidated financial statements of the Company as of December31, 2014 and 2013, and for each of the years in the three-year period ended December 31, 2014, which report is included in this annual report on Form 10-K.We also consent to the incorporation by reference of our report dated March 16, 2015, on our audit of the internal control over financial reporting of the Company as of December 31, 2014, which report is included in this annual report on Form 10-K. BKD, LLP /s/ BKD, LLP Pine Bluff, Arkansas March 16, 2015
